             Case 1:18-cv-00086-EPG Document 60 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9 RHEA DONOHUE,                                          Case No. 1:18-cv-00086-EPG

10                               Plaintiff,               ORDER RE STIPULATION TO
                                                          CONTINUE DEADLINE FOR FILING
11                   v.                                   DISMISSAL DOCUMENTS

12 UNITED STATES OF AMERICA,                              (ECF No. 59)

13                               Defendant.

14

15         Pursuant to the stipulation of the parties (ECF No. 59), and finding good cause exists, IT IS
16 ORDERED that the deadline for filing dismissal documents is extended to November 16, 2020.

17 IT IS SO ORDERED.

18
       Dated:    November 2, 2020                             /s/
19                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                      1
30
